Xe] co ~] ao o1 ms Go BN bh

NN NM NY NY HY NY NY NY NK BOE BB BP Pe pe oe
2a IF OU OF WH HH OC oO DY HH PR wD WwW Dh BO

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 1 of 26

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE

HEATHER WINSLOW BARR, Case No.: 19 CV 00682 RSM
Petitioner,

vs.
JOSEPH S. PIGOTT, AKA King

Abdul Mumin Ei,

DECLARATION OF DAVID P, TRACY
IN SUPPORT OF PLAINTIFE’S
MOTION TO REMOVE/RETURN THIS
MATTER TO KING COUNTY SUPERIOR
COURT

a a es

Respondent

a

 

‘STATE OF WASHINGTON |)

COUNTY OF KING yous

1. Heather Barr filed a dissolution action against her then
husband Joseph Stanley Pigott on August 18, 2017. The Summons and
Complaint was served on Joseph Stanley Pigott on August 25, 2017.
The trial on that dissolution was held on October ?, 27018, before
the Honorable Judge Barbara Linde in King County Superior Court.
See Court Docket, item 1, 5 and 25, attached as Exhibit A.

3. At that trial Plaintiff did raise the issue that the
court did not have jurisdiction over him due to the ‘‘Moorish

American Treaty of Peace and Friendship Of i787'' and the U.S.

LAW OFFICES OF DAVID P. TRACY

DECLAR OF DAVID. TRACY 108 WELLS AVENUE soUTH
MOTION TO REMAND-1 RENTON, WA 96057

(425} 277-0977

 

 

 

 
 

NM MON MW NM NM YO YN BF BP BP BP Bp PB Boe BP Ep
oI FAT kB OK FF OOo MWAH BR WwW dH EE

© D9 YH HW BF WN PB

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 2 of 26

Constitution Article. See copy of Respondent’s Motion for
Temporary Restraining Order, Statement of Facts, page 2, which is
attached as Exhibit B. In The Divorce Decree, Judge Linde clearly
denied those issues. See copy of the Dissolution Decree, p. 10,
paragraph 9 and 10, attached as Exhibit C. That Divorce Decree
entered on October 2, 2018 was not appealed. See Court Docket,
item 25-21, attached as Exhibit A.

4. Judge Linde decreed that the real property located at 604
5S. £62nd St., Burien, WA 98148 was to be awarded to Heather Barr.
In addition the Divorce Order provided:

‘“*Respondent JOSEPH S. PIGOTT shall peacefully vacate the
property at 604 S. 162nd St., Burien, WA 98148 (hereto referred
to as Petitioner’s Real Property) by Dec. 2nd, 2018 and leave it

i

and its contents (furniture, appliances) in the same. undamaged
condition it was it in June 2017.’’

See copy of the Dissolution Decree, p. 10, paragraph 9 and 10,
attached as Exhibit C.

5. Heather Barr contacted David Tracy to assist her in
obtaining possession of said real property as the defendant had
not vacated the property when required by the Divorce Decree.

6. A Motion to Enforce requesting a Writ of Assistance or
Restitution was filed on March 22, 2019. Said Motion was served
on Joseph Stanley Pigott on March 25, 2019. The hearing date was
set on April 11, 2019, and continued to April 25, 2019.

7. Joseph Stanléy Pigott filed a complaint in this matter

and attempted to obtain a Temporary Restraining Order on April

. LAW OFFICES OF DAVID P. TRACY
DECLAR OF DAVID TRACY 108 WELLS AVENUE SquTH
MOTION TO REMAND-2 RENTON, WA gRO5?

425) BPP-DaTT

 

 

 

 

 
 

Oo OO — TM MO BS Ww NMS BR

N NM NM NM MY MY MW MW MB MB FB FE eB HP Pp BP Be BE HB Bp Es
oa AA OW oO FF WY FP OO Ye OO I DBD oO &® WwW WY dS FP OO

 

‘Case 2:19-cv-00682-RSM Document17-2 Filed 06/05/19 Page 3 of 26

15, 2019. That Motion was denied and terms were imposed. See copy
of the Order is attached as Exhibit D.

8. Joseph Stanley Pigott filed a Notice of Removal with the
U.S. District Court, Western Division on May 7, 2019. See Civil
Docket for this matter, attached as Exhibit E. No Notice has been
filed with the State Court. See Court Docket of this matter
attached as Exhibit A. The first notice received by the attorney
for Heather Barr was May 28, 2019, by email from Joseph Stanley
Pigott.

Dated : ofS) / ; GF

Location: Kiontrt, w-

 

 

toe
Dayid Tracy L

LAW OFFICES OF DAVID P. TRACY ».

DECLAR OF DAVID TRACY © 108 WELLS AVENUE SOUTH.

MOTION TO REMAND-3 RENTON, WA 98057
{425} 277-0977

 

 

 
se Data] KC-Script Portal idja-prd- Lki 2ov/2g=node/420/ A,
Case Dati] KC-Soript Fora 9-19-cv-00682-RSM Document 17-2 ESA BERENS MBean BP Bg node 42017 14748;

ne Superior Court Clerk's Office,
[King County — A

   

 

17-3-05075-3 SEA
BARR VS PIGOTT
Dissolution no Children - Completed/Re-Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary Participants Documents List | Events Judgments
_ Documents
~ Documents List
| Sub Page
Number. Date Filed Document Name Additional Information # Seal
4 08/18/2017 Summons and Petition for SUMMONS & PET FOR 13
Dissolution DISSOLUTION -
2 08/18/2017 Order Setting Case SET CASE SCHEDULE 07-16-2018ST 9
\ , Schedule
3 08/18/2017 Case information Cover CASE INFORMATION COVER SHEET 4
Sheet
4 — 08/18/2017 Confidential Information CONFIDENTIAL INFORMATION 2 @
Form ’ . FORM
5 08/25/2017 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
6 09/07/2017 Certificate CERTIFICATE OF-. 1
: COMPLETION/FLO/PET
7 09/13/2017 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
8 09/13/2017 Lis Pendens LIS PENDENS 1
9 09/13/2017 Response RESPONSE TO PET 2
10 07/05/2018 Order on Status ORDER ON STATUS 4
Conference CONFERENCE/ON TRACK
11 01/05/2018 Appearance Pro Se APPEARANCE PRO SE/PET 4
12 01/05/2018 Appearance Pro Se * APPEARANCE PRO SE/RSP 1
13 01/09/2018 List - LIST/STATUS CONFERENCE 2
1of3 5/28/2019] 1:28 PM

 

 

 
 

 

Case Dath| KC-S rtal
Fea ese eee 5-19-cv-00682-RSM Document 17-

 

Peres BEE Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2of3:

 

Number Date Filed Document Name Additional Information é Seal
14 04/16/2018 Disclosure DISCLOSURE POSSIBLE 2
WITNESSES/PET
15 06/25/2018 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
16 06/25/2018 Pre-Trial Report PRE-TFRIAL REPORT/HJOINT 3
CONFIRMATION
17 . 07/09/2018 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
18 07/19/2018 Notice of Hearing NOTICE OF HEARING/MTN TO - 2
_ WAIVE ADR RO7-S 31 1-2018
19 07/19/2018 Motion MOTION /PET 3
20 07/19/2018 Declaration DECLARATION /PET 2
21 07/19/2018 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
22 08/14/2018 Order Waiving ORDER WAIVING ADR/SET TRIAL 2
10-01-2018ST
23 09/26/2018 Recusal of Judge RECUSAL OF JUDGE BRADSHAW 1
24 10/01/2018 Order on Assignment / ORDER ON REASSIGNMENT 2
Reassignment
25 10/02/2018 Non-Jury Trial _NON-SJURYT TRIAL 2
26 10/02/2018 Findings of Fact and FINDINGS OF FACT&CONCLUSIONS 10
Conclusions of Law OF LAW
27 10/02/2018 Decree of Dissolution DECREE OF DISSOLUTION 10
28 10/02/2018 Affidavit / Declaration / AFFIDAVIT/DCLR/CERT OF SERVICE 2
Certificate Of Service
29 40/02/2018 Stipulation and Order for STIP&OR RET EXHBTS UNOPNED 2
Return of Exhibits and / or DEPOSTNS
Unopened Depositions
30 10/26/2018 Exhibit List EXHIBIT LIST /TRIAL 3
31 03/22/2019 Notice of Limited /D P TRACY 1
: Appearance -
32 03/22/2019 Note for Motion Docket ENFORCEASSUE WRIT OF 2
ASSISTANCE —
33 03/22/2019 Motion TO ENFORCE RE ISSUANCE OF 4
WRIT OF RESTITUTION OR
_ASSISTANCE IPET
34 03/22/2019 Declaration HEATHER W. BARR 12
35 04/05/2019 Affidavit / Declaration / 2
Certificate Of Service

14748)...

 

5/28/2019

1:28 PM

 

 
 

Case Dath f KC-Scupey

seal

9-cVv-00682-RSM Document 17-2 (GE BESSY BEE 8 Bikage 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ase 2:1
Number Date Filed Document Name _ Additional Information # Seal
36 04/05/2019 Declaration of Mailing - 1 -
37 | 04/11/2019 Minutes - 1
- 38 04/11/2019 Order of Continuance 2 -
“39 : 04/23/2019 Declaration W
40 04/29/2018 Memorandum 2
“41 04/23/2019 Declaration of Mailing — :
e oazaiz019 Repl costars ;
“43 - 04/25/2019" Order Denying Motion / RE WRIT OF 1
Petition ASSISTANCE/RESTITUTIGN
44 04/25/2019 Minutes 1
45 05/02/2019 Note for Motion Docket - 2 -
Late Filing
46 = 05/02/2019 Motionfor . === RESPONDENT 10
Reconsideration
47 05/02/2019 Declaration of Mailing 4
4g 05/10/2019 Certificate of Mailing / i
49 05/10/2019 Order on Motion for DENIED 2
Recensideration
. 50° : 05/16/2079 Motion for Revision RE COMMISSIONER'S ORDER 2 -
“51 05/21/2019 Notice of Hearing -=s=s«#REVISION, 2

 

 

14748/,.,

 

 

 

Copyright © Journal Technologies, USA. All rights reserved.

3 of 3

 

3/28/2019, 1:28 PM

 
 

 

 

 

Case 2:19-cv-00682-RSM Document 17-2. Filed 06/05/19 Page 7of26

  

 

   

is

IN THESUPERIOR COURT BOR KING COUNTY

STATE OF WASTUNG TON

Joseph Suudey Pigoyt
aka, King Abdal Monin
El, -
“i No. ts gesteenenseate 7
Plaintis ,
w 7 PLAINTIFF'S MOTION FOR TEMPORARY
' RESTRAINING ORDER

Heather Barr, LAW
OFFICES OF DAVID
TRACY, Dawid P. Tracy,
Judge Barbara Linde, et
al.

~_ Defondaris.

[, RELIEF REQUESTED
Plainif Joseph, Stanep Pigott, adwa. King Abdul Muimin El cooves the court for a temporary

restraining order to prevent the Defendant Heather Barr's Final Divorce Order enforcement signed on
10/2/2018 and stop Judge Barbara Linde from working as a Superior Court Judge. in violation of ROW

19.86.6020 & 36.27.0209 (10) & 1728-Protection Of Government Processes-- Obstruction Of Federal

 

 

 

   
Case 2:19-cv-00682-RSM . Document 17-2 Filed 06/05/19 Page 8 of 26

Criminal favestization~-18 (S.C. 1550. Also. prevent lodge Barbara | inde & attomey Dawid P. Pras
trom dying business. in WASHINGTON STATE CORPORA PRIUS. TN NGQD EIGN at PRE Miers
American Treaty Of Peace & Friendship of 1787 & the U.S. Constitution of 1789 Contract between the

Moors & the Europeans Contract agreement,

li, STATEMENT OF FACTS
Piainiff. Joseph Stardey Pigott aka. King Abdul Mumin El ix an heir to the Moravean Empire that

 

is known as America & South America and the Seven Seas and all keinas dar are utside of rin
Americas, Defendant Judge Barbara Linde works jar the STATE OF WASHING PF EaN CORPOR £65 -

asa Public Servant to proieect the Supreme Law of the land, but jadge. Burhura Lind is nui a Pikin

epee eee ee ara lenne amet entries aan

Official and is nor bonded, and when | asked far her ta produce her bond, she refused ta produce her

Official Bore.

That Joseph Stanley Pigotu ada’ King. Abdul Mimin 81. demanded that Judge Barbatdé Linde to

 

reenuse herself beecuse she is feing is being investigated, per my ongolny Federal Criminal

Investigation, and she refused io recuse herself,

that Judge Barbora Linde was told that xhe was in ow court ail showeel her mv Marnecon bic:

 

which is the National Flag and that J can only use ix the Maraceem Court and Laws, ia order jo heres a
iricl. for the diverce proceedings, and she refused ia honor my Morocean Court ant Stipaeije Lane of
the lone Court Order.

  

That Moracean dene is International lanw end this Cowwt is not and does not oe Inte
the Supreme Lavw of the lane ty mathe Courgdecisions,
| : . That she wes told diat she didn’ have Jurisdiction over the Natural Man ane that a Jurisdiction

po . determination ferequivech Dut she refused ig have a hurisdiction testing

     
   

 

 

 

 

 

 

 
 

 

 

 

 

hoot ge :
I ” .
+

‘Case 2:19+cv-00682-RSM Document17-2 Filed 06/05/19 Page 9 of 26

That Judge Barbary Linde injured Plaintiff. Joseph Stanley Pisa aka Kine thet’ Manin fo
Signing aearder. en MMi 23008 fe deprive din af the right fo protect my fand and uty property in winncht
adlS PENDENS supported ay ewnership of the lama located ar 604 Se. L62™ St. Burien. Washington
ONIN and the Morecean Kagure. at pase if of her € ‘ourt Order.

Tit Judge Barbera Linde refused to heur iny defense anil allow, Jaseyh Manley Pigott eke Kitise
Abad Mumin El. ihe right io et fair aad just trial and signed the Final Divaree Order. aver, Joseph:

Staniey Pigon afc. King Abdul Mumin El adjections.

That Judge Burbura Linde is a Private Person acting as adudge and is a take lade. porns facets
Criminal Investigation.

That. Joseph Stanley Pigott aha, King Abdul Mumin EL was nat able to stop dudga Barbara Linde
dom denying my US. Constitutional # Amendment rights Yo stay in ay home and onfered me to ieave
By home, iy 12°2/2018, in which if would make, Joseph Stanley Pigott aka, King Abdul Muanin Fi.
homeless

On FIL M9, Powas served a with a cose 173-0507 2 SED a GAMEDAY? «
APPEARANCE, FAMILY LAW NOTICE OF COURT DATE. MOTION TO ENFORCE: ISSUANCE Ut
WTIT OF RESTITUTION OR ASSISTANCE, signed. by David P. Fracy, DECLARATION IN SUPPORT
OF MOTION TO ISSUE A WRIT OF ASSISTANCE, signad by Heather Barr, Copy of the Final Bivorce
Order, ORDER FOR WRIT OF ASSISTANCE OR RESTITERION (PROPOSED). to be heard, av April
#1], 2019, at 9:00 am., by the KING COUNTY SUPERIOR COURT.

That, attorney David P. Tracy af LAW OPFICES OF (DAPID TRACY. is menung she Court, in Bie:
Faith and has no Delegation Of Authority ta use this Court, agains a Man, 1 arder ta ike, dascpt

Munley Pigott ake, King, Aiblud: Micwin Bi idaprish American Riesiy fights away.

    

 

 

 

 
 

 

 

   

-". Case 2:19-cv-00682-RSM Document17-2 Filed 06/05/19.” Page 10 of 26
That. Gavid P. Tracy. is esiaeg bogus ease law and Civil Rules to nxn, Joseph Stanivs Pigait a es
, Bing Abdul Mumiu ki Moorish American Treaty rights awsy ro deprive, Joseph Stuniey Pigats atu,
King Abehd Mumin E14. of his teu.
: Le That, david t ‘ racy. is totally devoid of merit ane flack standing und is arbitrary. in his actians and
is using this cor: far Hiegal purposes, ta dake , Joseph Manley Pigatt ata. King Abdul Maunin Els,
7 f i : property.
: rn “cat Dy °
5 That the Fhial Divorce Order is Prauchdently acquired and is FOLD ON FPS FACE aud facks ven
+ force and effeci,
i
| That, Devid P. Tracy, can't represent anybody, unless they are incompeient fa aid themnelves. and
: ‘Heather Bar is incompetent and is a wurd of the stute, with no standing 10 sue.
: u That, David Po Trewy, has taken advamage of Heather Barr and took her money. for his own
bersonal gain te make @ living. .
Any and all fax callgetors, potice officers. sheriffs dept's. BOT, tag agencies BAR atrorness finds, «
Highway Putral. supposed vlected officials, are norhing more than privute cuntracta. 1 dat gqant pera es
brought up on fraud charges for impersonating a public official white receiving federal funding,
_ HL STATEMENT OF THE ISSUE
‘Fhe following issues ave presented for resolution: by the court: Whether Judge Barbara Linde has an
. ’ Oifielal Bond, as remérediote be a Pubtie Servant?
. Did the Court have Jurisdietion aver the Naturai Man, Joseph Starlej Pigait ako. King Abdul Mumin
| Ei, to sign a Final Divorce. Order? .
is attorney, David P. Evagy, using the Superior Cowt, in BAD EAITH, to take advamage of, Joseph
Stanley Pigot aka. Kg dbilak Minnin BP
; ee nape n RAS  tietmee ae, Ss Artes saemerenan fermentum an pene

 

  

 

 
 

 

 

 

g

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 11 of 26

is the Moorish American Treaty Uf P vace d Friendship Of FPR? & The € 8. Constinaisn af (89 se

Supreme Lita OF the Lamd. in whieh. Joseph Stanko Pigatt aka. King Abdud Muatin if, sRoudd eave

Mt

doors tried with?
"Did the Court establish a hearing for, Joseph Staniey Pigott aka. King Aixiul Mumin EL to test ta we if

the (aurt Saad Javiseiction aver the Natural Man?

Did dndge Barhare Linde Obstruct Justice. when ahe was asked not be py this case, bevauve Gf iy
onseing Federal Criminal invastigatian? . .
Is che Final divarce order VOID ON ITS FACK?

. iy dudge Barhara Linde Banded, as required by luw?-

is attorney. David P. Tracy using this court, in BAD FAITE, to infure, Joseph Stanley Pigott ana King

Abdul Mumin El?

Whether the court should enter a Temporary Restraining Order that prevents the Defendants, David ?.
Tracy & judee Barbara Linde, from doing business. with the WASHINGTON STATE CORPORATION *

iV, EVIDENCE RELIED UPON

This motion ws based on the attached declaration af Aig Abdul Mumin E7, and Moansh Americun
Treaty OF Peace & Friendship of 1787 & the Final Court Ofder supports this motion.

V. LEGAL AUTHORITY.
‘This mofion is made pugsuant te Eapeciy: 8, cx eta end ROW _7 40 40.020}, widsh. provide j in
pertinend part:

RCW 7.20 uu

injunction bond.

No injunction orséstiaining order shail be granted until the party asking it shall enter into
a bond,in such a sum as shalthe fixed by the court ar judge granting the ordar, with surely te
_ ihe satisfaction Of thesalert of tie-cyperior court, to the adverse party affected thereby,
sonditidhed to allah cc ielraie whieh rece by reason of the ingunction or

 

 

 

 

 
 

 

 

 

  

 

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 12 of 26

discretion may waive the required bond in situations in which a person's health or fe would he

 

jeopardized. .

— BS, : Code 1881 § 189; 1847 =
’ RRS § 725.}

NOTES:

Rules of court: Ch. OR 845{c).
Corporate surety—-Insurance: Chapter <+ 2- ROW.

PlaintitY has a clear eight 10 temporars restraining order because the Delendants agreed to the Meorish
Atserican Treaty OF Peace & Friendship Of 1787 aad the U.S. Constitution Of 178¢ to do Commerce
and be at peace with the Moors. Plaintiff has a well grounded fear of iavasion of that right because
Defendants, Barbara Linde and David f. Tracy, has accepted employment under Oath of this contract
and that the Supreme Law of the Lend 10 do their jobs in Good Behavior and the detendamis condian
will resull will result in actual and irreparable injury to the Plaintiff lite and property, according: i
Arucle V1 of the U.S, Constitution. and it is in the public interest io enforce this Treaty to protect dhe
Moors Enpire, in the inferest of our business and that all judges in every State are bound thereby, and
any T hing | in the Constitution or Laws of any State to the Contrary notwithstanding.

tag Viafine US, Conattuter saya

 

  

   
  
  
  

  

nd this Con
‘as ptwier the Ganfacers

s contacted and Engagi
as. valid ageinst the United S

when, asd the Laws of the Urstec Ste ich 3 bat Pur Suan

 
 
   

 

  

Ry gery Thing in the Consytysa: was OF any State to!

| herucs and Kapresentaive snentioned, and the hb. “cack of the seyerai Sia
sand all executive and jucicai Ofieers. both of i Stales and of the
seucral States, shall be bound by Oath of Affimmatinn, to supe a5 onsigtion; but no.
Teigious Tesi shell ever be required as a Qualification ta any Ci fioe oc publo' Tr Unidas ie

caTy

 

     
    

 

 

 

VI. PROPOSED ORDER.
A proposed order geaniting: the. relief requested accompanies this motion.

Dated: 4/04/2019

 

 

 
 

 

 

. .
. ; . Los , we
po ates whe : ‘

1 f 26
Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 130

Superior Court of Washington, County of MING

In re the Marriage of:
No. yp -3- QaSOo75 -SSEA

bg] Final Divorce Order (Dissolution Decree) (pcp)
["] Final Legal Separation Order (Decree) (DCLGSP)

Petitioner (person who Started this case):
Perethes i} Gneg

 

L] Invalid Marriage Order (Annulment Decree) (DCINMG)
And Resp Ondent (other spouse) [1] Valid Marriage Order (Decree) (OCVMO)
Jesepn SP Ges RO

 

[} Clerk's action required: 4, 2,6, 43,44, 4g
Te

 

Gn Ring A dul Morey e1
Final (/ Divorce Order

[] invalid Narriage Grder

1, Money Judgment Summary
BZ] No money judgment is ordered,

 

Legal Separation Order
[_] Valid Marriage Order

[] Summarize any money judgments from sections Gor 744 in the table b

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

elow.
Judgment for Debtor's name Creditor’s name | Amount — interest - ;
(person who must (person who must | - °
pay money} be paid)

| Money Judgment (section 6) $ 1$

Fees and Costs (section 44) - Jo - $ |
Other amounts (descrita): - $ og ode
Yearly interest Rate: % (12% unfass otherwise listed) bay -
Lawyer (name): represents (name): aA :

Lawyer (fame): - -_Tepresents (name): .

 

 

2. Summary of Real Property Judgment (land or home)
CJ] No teal property judgment is ordered

BL Summarize any real Property judgment trom section 7.in the table below. . :

 

 

RCW 26.00.030; 040; 070@) Fag DivorcéiLegal Separation! -
", Mandatory Form (OSH6,-rev.4/256) Valldfnvalid Mariage Order
" FL Divoree 24¢ . p.tofs, PG

 

  

we
( ”

 
 

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 14 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor'sname | Grantee's fame | Real Property ffilfin af least one}
(person giving (person getting A _ a
ssessor's Legal.description of property awarded
Property} property) Properly tax parcel | (lol/block/plat/section, township, range,
OF account number: | county, state}
Lawyer (name): represents (name):
Lawyer (name): ; represents (name):

 

 

 

» The court has made Findings and Conclusions in this case and now Orders:

3. Marriage

hl This marriage is dissolved. The Petitioner and Respondent are divorced.

Ci The Petitioner and Respondent are granted a Lega! Separation,

[] This marriage is invalid (annulled),

1 This marriage is vatia (not annulled), .
4. Name Changes : .

hd Neither spouge asked to change his/her name.
(1 The Petitioner's name is changed to (new name):

 

first _— _ thiddle fast
[1 The Respondent's name is changed to (new name):

 

 

first | middie — last
§. Separation Contract | i
&q There is no enforceable Separation contract.

CI The Spouses must comply with the terms of the separation contract signed on
date): __ _. . This contract is (check one):
(J attached as an Exhibit and made part of this Order. -

~ [) not filed with the court and is incorporated by reference. (RCW 26.09.070(5))
C1 filed with the court a8 @ Separate document and is incorporated by reference.

 

 

RGW 26.09.030; .040; 076(3). : Final Divorce/Legai Separation/
Mandatory Form (05/16, rev.4/25/16) Valid/Invalid Marriage Order
FL. Divorce 244 p. 2 OF, 7G

 

 

 

 
 

 

 

> Fi f 26
Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 150 |

6. Money Judgment (summarized in section ¥ above)
None,

(J The (check one}: TF Petitioner [] Respondent must pay the other party
(amount) qo, he court grants a judgment for this amount. .

The interest rate is 12% unless another amount is listed below.
CJ The interest rate is % because (explain):

 

 

(} Other:

 

 

 

7. Real Property (land or home) (summarized in section 2 above)
[] Neither spouse owns any real property. ;
(4 The real-property is divided according to the separation contract described in 5 above.

[] The real Property is divided as listed in Exhibit —. This Exhibit is attached and made
Part of this Order.

_ Ud The real property is divided as explained below:

 

 

 

 

 

 

 

Real Property Address Tax Parcel Number / Given to which spouseas _—|
histherseparate property? |
| 604 S. edad sp 725 000 -gugst Respondent
Bern, wit aes Ue, ao | t&] Petitioner Oo esponden

 

["] Petitioner Respondent

 

 

 

 

 

| a oo . Cl Petitioner [_] Respondent

 

 

ml The spouse giving up ownership must sign a Quit Claim Deed-and Real Estate
Excise Tax Affidavit to transfer.the real Property to the other spouse by
(date): _. : _

C] The Coun does not have jurisdiction to divide teal property.

CT Other (specify): ___

 

 

8. Petitioner's Personal Property (possessions, assets or business interests of any kind)

LI The Personal property that Petitioner now has. or controls is given to Petitioner as
i

s/her separate Property. .No transfer of Property between Petitioner and Respondent
is required,

[} The Personal property listed as Petitioner’s fh the separation contract described in 5
‘above js given to Petitioner as his/her separate property. -

RCW 26.05.0807 040; 07063) Final Divorce/Legal Separalion?

. Mandatory Form (05/16, rev.4/25/4 6) Valid/finvatid Marriage Order

FL Divorce 244  p.of& (oD

a

 

 

 
 

 

fbi EY

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 16 of 26

[] The Personal property listed in Exhibit is given to Petitioner as his/her

Property. This Exhibit is attached and made part of this Order.

bel The personal property listed below is given to Petitioner as-his/her Separate property.
(Include vehicles, pensions/retirement, insurance, bank accounts, furniture, businesses, efe, Do not fist

more than the last four digits of any account number. For vehicles, list year, make, model and VIN or
license plate number, }

: a:
(4, 2c15 1 Hove Covrve _ _[ 5. Other ag eu yer § j
|

separate

2. Ao wainn rye fey iz, Hes tiie. fee Scr at  Clodi ae

3. Fi évt boey bg 4. browae vist Baran beet
4, 4 as Yr S$u ous wn & bres a 8.
[") The court does not have jurisdiction to divide:

UC] Other (specify):

 

 

havic hale ies ley? bier 4
personal property,

 

 

9. _Respondent's Personal Pro
7] The personal property

perty (Possessions, assets or business interests of any Kind)

that Respondent now has or controls is given to Respondent as

is/her separate property. No transfer of property between Petitioner and Respondent
is required,

CO The personat property listed as Respondent's in the separation contract described in 8
, above is given to Respondent as his/her Separate property,

[| The Personal property listed in Exhibit __.. iS given to Respandent as his/her separate
: property. This Exhibit is attached and made part of this Order.

‘license plate number. }

 

 

all Wascicas WiShwheck 5. alt foo bs WA qatage af ]
= : v oy S$. (b25t
2.664 wat Ste 2Gttifunen bk — | 6. Char icin
4 t ¥ an :
3. Vehieles aa ty Weawie | 7.
4. betisk ace ouanfs talis aie | 8B,
C1) The'court does not have jurisdiction to div
[] Other (specify):

 

 

 

 

 

 

 

 

 

ide personal property, .

 

~ 410. Petitioner's Debt

_ The Petitioner must pay ail debts s/he has incurred (made) since tha date of separation,
unless the court makes a different order about a Specific debt below. (Cheek one):

(C] The Petitioner has no debt.

_ xl The Petitioner must pay the debts that are now in hisfher name,

 

 

ROW 26.09.030;.040; -070(3) Final Diverca/Legal Separation! —— ———
Mandatory Form (05/16, rev.4/25/16) —_Vaalidfinvalid Matlage Order \.
’ FL Divores 944

. P4ofe (Q

eo

x

 

 

 

 
 

6
Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 17 of 2

[7 The Petitioner must
above. .

[J The Petitioner must pay the debts listed in.
made part of this Order.

L] The Petitioner must pay all debts fisted below:

 

 

pay debts as required by the separation contract described in 5

 

Debt Amount

Creditor (person or company owed this debt) account number
(last 4 digits onty)

 

Exhibit . This Exhibit is attached and

 

 

 

 

 

 

 

 

 

 

 

[1 The court does not have jurisdiction to divide debts.
[1 Other (specify):

 

11. Respondent's Debt

The Respondent must pay all debts s/he has incurred
unless the court makes a different order about 4 Specific debt below. (Check one):
[J The Resporident has'no debt.

4 The Respondent must pay the debis that are now in hisfker name.

CJ The Respondent must
above.

[1 The Respondent must pay the de
made part of this Order.

[J The Respondent must pay ali debts listed below:

{taken on} since the date of separation,

pay debts as required by the separation contract described in §

bts fisted in Exhibit . This Exhibit is attached and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Debt Amount | Creditor (person or company owed this debt} account number
(last 4 digits only}

$ _

$

$

$ —

 

 

Oo The court does not have jurisdiction to divide debts,
[] Other (specify):

 

12. Debt Collection (hold harmless)
C7 Does riot apply.

.. : BRLJF one spouse fails to pay a debt as ordered ab
- debt from the other spouse, the Spouse who w;
the other Spouse harmless from any collection

ROW 26.09.0307 O40; 07003)

ove and the creditor tries to collect the
as ordered to pay the debt must hold
action about the debt. This includes

 

 

 

Final DivorcelLegal Separation’
Valid/Invalid Marriage Order

Pp. S.of fey

Mandatory Form {O5A6, rev.425/4 6}
FL Divorce 24, :

 

 
 

 

 

“2 Lceencek smn te cD seteaee Dance

_ "ROW 26:08,030; 040: 0703)
_ Mandatory Form (05/16, rav.4/25/16)

Case 2:19-cv-00682-RSM Documenti7-2 F

reimbursing the other Spouse for any of the debt he/she

cosis related to defending against the collectio
1 Other (specify):

iled 06/05/19. Page 18 of 26

paid and for attorney fees or
faction,

 

13. Spousal Support (maintenance/alimony)
hél No spousal support is ordered.

contract provides differently.

[] Spousat support must be paid as described In Exhibit___
made part of this Order. Spousal support will end when eit
Spouse receiving support geis married or registers a new

the Exhibit provides differently.
C] The (check one): {_] Petitioner [1] Responde

em — Se eee

quired by the separation contract described in §
above. Spousal Support will end when either Spouse dies, or the s

support gets married or registers a.new domestic partnership,

Pouse receiving
unless the separation

. This Exhibit is attached and
her spouse dies, or the
domestic partnership, unless

nt must pay spousal support as follows:

oo

 

 

 

 

 

Amount: Start date: Payment schedule:
$
each month Date 1° payment is due Day(s) of the month each payment is due (for example,
Ro _ ‘the SP," “weekly,” or ‘half on the 4 and half on the 156") |

 

 

Termination: Spousal support will end when either spouse

married or registers a new domestic parinership unless a
 () Date:
: [7] Other (specify):

:

ON

dies, or the spouse receiving Support gets
different date or event is provided below:

 

 

 

Make ail payments to (check one):
LI the other spouse directly by (check one}:
[J] mall to:

 

Street address or PO box

box ih the caption on page 7.) Ta the Clerk: forward

order), {if you check this box, also check the “Clerk's
(O Other (specify):

 

CQ direct deposittranster to a bank account identified by ihe recelving party.
The receiving party must notify the paying party of any address or account change.
[CF the Washington State Support Registry. The Registry will forward the support to-the other spouse
- (only if child support is also ardered). (it you check this box, also check the “Clerk's action required”

(] the court clerk, who will forward the support to the ath

City Slate . gp

4 copy of this order to WSSR.-

et spouse {only iF there is no child support
action requited’ box in the caption on page 1.)

 

 

(J The spouse paying support has public
© The spouse awed Support may ask, without

retirement benefits to be assigned to him/her if:

= $100 or More in spousal support is more

a Divorce 244 p. 6 of8 io

(State) retirement benefits. (RCW 26.09.138)

 

giving notice, for the other spouse's

than 15 days late, or

Final Divorce/Legal Separation/
Velid/invalid Marlage Order

 

 

 

 

 
 

 

 

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 19 of 26

© The other Spouse asks to take money out of his/her public retirement account.
(ROW 41.50)

[] The Department of Retirement Systems may pay alt or part of a withdrawal from a
retirement account directly to the spouse owed support. (RCVW/41.50.550(3))

C1} Other (specify):

 

14. Fees and Costs (Summarize any money judgment in section 4 above.)
‘el Each Spouse will pay his/her own'fees and costs.

["] Fees and costs must be paid as required by the separation contract described in 5

 

 

 

 

 

 

 

above.
-C] The court orders a money judgment for fees and costs as follows:
’ Judgment for Debtor's name Creditor’s name | Amount interest
(person who must {person who must
pay money) be paid)
| L] lawyer fees $ $ _
| Co) guardian ail titem (GAL) fees $ $
[| court costs 1g $
EJ other fees and expenses $ $
(specify):

 

 

 

 

 

 

 

 

The interest rate is 12% unless another amount is listed below.
LJ The interest rate is “% because (explain):

 

 

Ci Other:

 

 

 

‘15. Protection Order
hl No one requested an Order for Protection.

- {J Approved — The request for an Order for Protection is approved. The Order for
Protection is filed Separately.

[_] Denied ~ The request for an Order for Protection ig denied, The Denial Order is filed
separately. <

] Renewed/Changed ~ The existing Order for Protection filed in or combined with this case
is renewed of changed as described in following order, filed separately (check one):

(] Order on Renewal of Order for Protection
(1 Order ModityingsT: erminating Order for Protection

 

 

 

E] Other:
RCW 26.09,030; .040; 07013) Final Divorce/Legal Separation?
Mandatory Form (OSG, rav.425/1 6} Valld/Invalid Marrlage Order

FL. Diverce 244 pb. 7 of 8 jo

 

 

 
i 26
Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 20 of

76. Restraining Order
{1 No one requested a Restraining Order.

LJ Approved — The request for a Restraining Orderis approved. The Restraining Order
DG is filed separately.

(7) Denied — The request for a Restraining Order is denied,

(1 Cheek this box if fhe court previously signed a temporary Restraining Order and is not
J. Signing a final Restraining Order in this case. Also check the “Clerk's action required”
| . mc _ box in the caption on page 7.

Name of law enforcement agency where the Protected Person lived when the
Restraining Order was issued: . :

To the Clerk: Provide a copy of this Order to the agency listed above within one

court day. The law enforcement agency must remove the tem porary Restraining
Order from the state's database. ,

\.

 

47. Children of the marriage

4 The spouses have no children together who are still dependent. -
Cj This court has jurisdiction over the children the spouses have together a8 explained in

the Findings and Conclusions for this case.

If there are children of both Spouses listed in the Findings and Conclusions whe do not
have both spouses listed on their birth certificates, the State Registrar of Vital Statistics
is ordered to amend the children’s birth certificates to {ist both spouses as parents
upon receipt of a certified copy of this order and the Findings and Conclusions.

Note — The court does not forward this order fo Vital Statistics. To amend the birth certificate, a parly
must provide a certified copy of this order and the Findings and Conclusions and pay 4 filing fee to the

Stale Registrar of Vital Statistics (360-236-4347), You may order a copy of the amended birth certificate
for an additional fee,

 

 

 

[i This court does not have jurisdiction over the children as-explained in the Findings and
, Conclusions for this case.

18. Parenting Plan

bd Does not apply. The spouses have no dependent children together, or the court does
not have jurisdiction over the children. ;

- [J The court signed the final Parenting Pian filed separately today or on (date):
2) The guardian ad litem (GAL) is discharged.

‘19. Child Support

ke] Does not apply. The spouses have no dependent children together, or the court does
; not have jurisdiction over chiid Support. .

[7 Court Order ~ The court signed the final Child Support Orderand Worksheets filed -
S€parately today or on (date): °

’ Tax exemptions and post-secondary (college or vocational school) support are
i covered in the Child Support Order. soe

 

 

RCW 26,09.030; 040; .O70(3) Final Divorce/Legal Separation’
Mandatory Form (05/16, rev.d 5A 6} Valid/invalid Martiage Order
FL Diverce 241 PRO Ye

 

 

 

 

 

 
 

 

f 26
Case 2:19-ev-00682-RSM Document 17-2 Filed 06/05/19 Page 210

¥

O Administrative Order — The court is not issuing a child Support order. There is an
_ administrative chitd support order established by DSHS Division of Child Support
(DCS) for the dependent chitdren of this marriage.

DCS chile Support orders do not cover tax exemptions or Post-secondary (college or
vocailonal school) Support. Therefore, the court orders:

QO ‘Tax Exemptions — The parties have the right to claim the children as their
' ~ dependents on their tax forms as follows (describe):

 

Aare

 

For tax years when a non-custodial parent has the right to claim the children, the
parenis must cooperate to fill out and submit {RS Form 8332 in a timely manner.

Warning! Under federal faw, the parent who claims a child as a dependent may owe atax .
penalty if the child is not covered by health insurance. - . |

 

 

 

Cj Post-secondary {college or vocational school) ~The court orders:

Ci A parent May ask the court for post-secondary support at a later date, but
he/she must file that request before the duty to pay child support ends.

L] The Parents must pay for the children’s post-secondary support. The parents .
Will make a post-secondary support plan or the court will order one.

aa} Post-secondary Support is not required.
[1 Other (specify):
20. Other Orders (if any):
Se Ghat t povde “ atNane iangl aS
— : Pree 10 ye
_ ENC. ptyab of beta

 

Ordered : ZZ a |
(O.- Q- f a > ( Be beroArae _@ *

Date _ Judge or Commissioner :

 

Petitioner and Respondent or their lawyers fill out below, _

This document (check any that apply); = This document (check an y that apply):
i$ an agreement of the parties . Clisan agreement of the parties
is presented by me (J is presented by me

may be signed by the court without notice tome [7] may be signed by the court without notice to me

> ean Be » Re Epwrotendy WA

Petitidner signs here Or lawyer signs here + WSBA#° Respondent Signs here or tawyer signs here + WSBA #

+: GAC jolzjang  Pvesemt bude
. fh

Print Name ¢! Date Print Name co

 

 

 

RCW 28.00,00; .040; O70) Final DivorcalLegal Separation!
Mandatory Form (OSA6, rev.4y25/16} ValidAnvalid Martiage Order
FL. Divorce 244 . ; p. $ of i0 \

Coe 4 42_ (0

wt eles ee tee

 

 

 
 

 

 

 

as

Petitioner: Heather W. Barr Case No: 17-3-05075-3 SEA
Respondent: Joseph S. Pigott

Bot is Lit ww oseie Wh Tete
Petitioner Heg ther W. Barr asks that the Court order:

‘ alae tA ,
ft. Respondent Joseph 5. Pigott peacefully Vacate the Property at 604 $ 1624 Street, Burien, WA -
(hereto referred to a5 Petitioner's Rea} Property} by Psee, , Pimed 2018 and leave it
and its contents (furniture, appliances) in the same undamaged condition it was in in

June 2017, att

2. By Dec, Q.nel 2018, Respondent % remove from the Petitioner's Real Property, including
house, Barage, shed and outdoor Property, all his belongings, and any personal property/effects

belonging to any of his family members, his friends or associates, including anything belonging
« tO any other party.

3. Any other people ; : living at Patitioner’s real Property at 604 § 16200
Street will vacate the property by Dee. Zid 2018 per
“4. Respondent“ jeave any property belonging ta ft or a aughter that is at the Petitioner's

Real Property in th house, 82rage, or outdoor Property intact and undamaged. “
“5. ‘Respondent Miot prohibit, prevent, impede or make difficult in any way access by Petitioner,
any individual or agent working at behest or on behalf of Petitioner to the Petitioner's Real
Property including the house, Barage, shed or outdoor areas at any time betwéen the date of

~ the divorce orders and Dee. 2rd 2043
6. Respondent > ‘Continue to behave ina respectful and reasonable Manner, not threaten ar

7. Responder Wh cohse and desist from filing any court papers regarding the petitioner’s real
property, and will withdraw the Lis Pendens he filed on 9/9/2017

s The Las PE ered 2£y8 Resp Ovielon Alaol is hate 4
AA St 'sheed, | ,

4. x spurcanats ofa mohre « coke ite ~flacs |
Cou te 4 TC Geese. a ort “he Prvels de Pro &
of cA loo vicd. are cle wey . |

(9, (2¢ sprrelonte Val Ctratlrory gs to Theos
Cac at ¢ a i ce EA orf je Tus ly ob wr she
Bet fen $a; s pu Coe a me AIM. Ove VuUlead

AS net Ame ly Brsrch is Seppo bret’ rin
law ey & i

.

 

 
 

 

 

7

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 23 of 26

1
2
3
4
5
6
7
8
9

10
11
12
13
13
14
15
16
47
18
19

20
21

22).

23
24

25
25
26
27
28

 

FILED
&,

INAPR 1S. PHI: 10 a
; ’9

  

IN THE SUPERIOR COURT FOR KING COUNTY WASHINGTON

Joseph Stanley Pigott aka King ) case No.: 4G -L ~(lOYO-{ SEG

Abudul Mumin El, ) ORDER DENYING TEMPORARY
Petitioner, ) RESTRAINING ORDER AND IMPOSING

)

Vs. TERMS

‘Heather W. Barr, Law Offices of

David P., Tracy, David P. ay
Judge Barbara Linde, et. al.

Respondent

 

JUDGMENT

Per RCW 4.64.030
1. Creditor: CS David P. Tracy
2. Debtor: Joseph Stanley Pigott aka King

Abudul Mumin El

   

3, Judgment amount: (Terms) _

4. Creditor'’s costs:
Filing fee _
Service fees | .
Sheriff's =

writ, fee LIB
perk ——

5. Attorney's Fees

6. Total: | $4572.16

tn tn 7 tn
ly

| AW OFFICES Of DAVED P, TRACY

ORDER DENYING MOTION , 308 WELLS AVENUE SOUTH
IMPOSINIG TERMS ~1 - - RENTON, WA 96057

{423} 277-0977

 

 

 

 
 

 

 

 

 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 24 of 26°.

No
-

 
 
  
 

 

 

 

i
2
3 7, Attorney for, Judgment Creditor:
DAVID P. TRACY
4 Attorney at Law
108 Wells Avenue South
9 Renton, WA 98055
6 THIS MATTER having come on reguiarly for hearing this
q ‘date and the plaintiff(s) appearing and defendant David P.
8 Tracy appearing, objecting that this appearance is just For
9 this hearing and not waiving any objections to sufficiency of
10) process and no other defendant{s) appearing, and the Court
11 being fully advised and having considered the Motion and
12 Declarations, now, find as follows:
i3
13
14
15
16
17
1st, eos
Now, therefore, it is hereby;
19 ORDERED, ADJUDGED, and. DECREED as follows:
20 1. Petittoner’s Motion for Preliminary Injunction is
21 denied. oo . -
22 2. That Respondent David P. Tracy be awarded attorney
23 fees and costs for. responding to this Motion in the amount. of
DONE IN OPEN COURT THIS . day of af . f r
25% 20 . - 4 ; :
26
24 TSSIONER
APR 15 2018

LAW OFFICES OF DAVID F, TRACY

ORDER DENYING MOTION COURT COMMISSIONER? WELLS AVENUE SCUTE

IMPOSINIG TERMS ~-2 RENTOW, WA 98057
, , {a2S) 277-0977

 

 
 

Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 25 of 26
6/3/2019 WAWD CM/ECF Version 6.2

JURYDEMAND

U.S. District Court
United States District Court for the Western District of Washington Geattle)
CIVIL DOCKET FOR CASE #: 2:19-cv-00682-RSM

Barr v. Pigott. Date Filed: 05/07/2019
. Assigned to: Judge Ricardo S. Martinez Jury Demand: Defendant
Case in other court: King County Superior Court, 17-00003- Nature of Suit: 190 Contract: Other .
05075-3 SEA Jurisdiction: Federal Question
Cause: 28:1446 Notice of Removal .
Petitioner
: Heather Winslow Barr represented by Heather Winslow Barr
1904 POST ALLEY
SEATTLE, WA 98101
PRO SE
Vv.
Respondent ‘
Joseph Stanley Pigott represented by Joseph Stanley Pigott
also known as E-filing/Service
King Abdul Mumin El 604 § 162ND STREET

BURIEN, WA 98148

206-566-1640

Email: privateagpigott80@gmail.com
PRO SE

 

Date Filed # | Docket Text

05/07/2019 iL | NOTICE OF REMOVAL from King County Superior Court, filed by Joseph S Pigott.
Case number 17-3-05075-3 SEA. (IFP Pending) (Attachments: # 1 Complaint (Petition for
Divorce), # 2 Civil Cover Sheet)(ST) (Entered: 05/10/2019)

 

 

| 05/07/2019

Iho

MOTION for Leave to Proceed In Forma Pauperis, filed by Joseph S Pigott.(ST) (Entered:
05/10/2019)

 

LETTER from Clerk to counsel re receipt of case from King County Superior Court and
advising of WAWD case number and judge assignment. (cc: petitioner and respondent via
USPS) (ST) (Entered: 05/10/2019)

05/07/2019

fi

 

05/15/2019

A

ORDER granting 2 Motion for Leave to Proceed in forma pauperis. Signed by Hon.
Michelle L. Peterson.(MW)(ce: Petitioner and Respondent via USPS (Entered:
05/15/2019)

ORDER REGARDING INITIAL DISCLOSURES AND JOINT STATUS REPORT Joint
Status Report due by 6/26/2019, FRCP 26f Conference Deadline is 6/12/2019, Initial
Disclosure Deadline is 6/19/2019, by Judge Ricardo S. Martinez. ce:parties via USPS
(LW) (Entered: 05/15/2019)

05/16/2019 7 | Mail addressed to Heather Winslow Barr returned as Undeliverable re 3 Judge Assignment

 

05/15/2019

Icy

 

 

 

 

 

hitps://ect.wawd.uscourts.gowegl-bin/DktRpt.p!?970828222934495-1_1_0-1 , 2

 

 
Case 2:19-cv-00682-RSM Document 17-2 Filed 06/05/19 Page 26 of 26
6/3/2019 WAWD CMIECF Version 6.2

Letter (Removal & Transfer cases only) (TH) (Entered: 05/16/2019)

 

 

05/20/2019 8 | NOTICE: Respondent J oseph Stanley Pigott has registered to electronically file and
receive electronic service in this case. (PS) (Entered: 05/20/2019)
05/23/2019 9 | DEMAND for JURY TRIAL by Respondent Joseph Stanley Pigott (Pigott, Joseph)

(Entered: 05/23/2019)

05/23/2019 10 | SUPPLEMENT NOTICE OF REMOVAL by Respondent Joseph Stanley Pigott (Pigott,
Joseph) (Entered: 05/23/2019) -

05/23/2019 i | SEALED SUPPLEMENT NOTICE OF REMOVAL by Respondent Joseph Stanley Pigott
(Attachments: # 1 Supplement)(Pigott, Joseph) Modified on 5/24/2019 to seal main
document only due to sensitive personal identifiers. (PM). (Entered: 05/24/2019)

05/23/2019 13 | Mail addressed.to Heather Winslow Barr returned as Undeliverable re 5 Order on Motion:
for Leave to Proceed in forma pauperis (MW) (Entered: 05/24/2019)

» | 05/24/2019 12 | SUPPLEMENT PLAINTIFF'S ADDRESS by Respondent Joseph Stanley Pigott (Pigott,
Joseph) (Entered: 05/24/2019)

05/24/2019 NOTICE TO FILER: re 11 Supplement (main document only). Document contains
personal identifiers (Dates of birth, page 30) that are required to be redacted per Federal
Rule of Civil Procedure 5.2 and Local Civil Rule 5.2, and has been administratively

| sealed. Please file a redacted version of the document as soon as practicable. This will not
so affect your original filing date. (PM) (Entered: 05/24/2019)

05/28/2019 14 | Mail addressed to Heather Winslow Barr returned as Undeliverable re 6 Joint Status
Report Order Form for District Judges (TH) (Entered: 05/29/2019)

05/29/2019 15 | ORDER TO SHOW CAUSE. The Court ORDERS that Respondent, no later than fourteen
. (14) days from the date of this Order, shall SHOW CAUSE (1) why the Court has subject
matter jurisdiction over this matter, (2) why removal was properly accomplished in
accordance with the applicable federal statutes, and (3) why this action should not be
remanded for a lack of jurisdiction. Signed by Judge Ricardo S. Martinez. (SWT) (ce:
Petitioner via USPS) (Entered: 05/29/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction Receipt

 

|
| -_ | PACER Service Center
|

06/03/2019 17:42:29
| ; lawgroup206:3636437-:0||Client Code:

Search 2:19-cv-00682-
Criteria: M.

Report

Cost:

 

 

 

 

hitps://ecf.wawd.uscourts.govicgi-bir/DktRpt. pI?970826222934495-L_1_0-1 22

 

 
